TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00246-CV




Alliance Association Management, Inc., Appellant

v.

Colony Square Owners Association, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-06-000291, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N
                        Appellant Alliance Association Management, Inc. has filed an unopposed motion to
abate the appeal, stating that the trial court has set a hearing for mid-June, the outcome of which
might render the appeal moot.  Appellant asks that the appeal be abated until after the hearing and
that its brief be made due thirty days after the abatement is lifted and the appeal reinstated.  We grant
appellant’s motion and abate the appeal until July 14, 2006.  If by that date the trial court has not yet
ruled on the matter presented at the June hearing, appellant is ordered to file a report informing this
Court of the status of the case.
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Justices B. A. Smith, Puryear, and Waldrop
Filed:   May 26, 2006